                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION



JUDY COX, on behalf of Darrell Clay Cox                                       PLAINTIFF


v.                            NO. 3:18-cv-00165 DPM/PSH


NANCY A. BERRYHILL, Acting Commissioner                                     DEFENDANT
of the Social Security Administration



                           FINDINGS AND RECOMMENDATION


                                     INSTRUCTIONS



      The following proposed Findings and Recommendation have been sent to United

States District Judge D.P. Marshall Jr. You may file written objections to all or part of

this Recommendation. If you do so, those objections must: (1) specifically explain the

factual and/or legal basis for your objection, and (2) be received by the Clerk of this

Court within fourteen (14) days of this Recommendation. By not objecting, you may

waive the right to appeal questions of fact.
                                                               DISPOSITION


              INTRODUCTION. The Acting Commissioner of the Social Security Administration

(“Commissioner”) has filed the pending motion for summary judgment. See Docket

Entry 8.1 For the reason that follows, the undersigned recommends that the motion be

granted and this case be dismissed without prejudice.

              PLEADINGS. The record reflects that plaintiff Judy Cox (“Cox”), on behalf of

Darrell Clay Cox, began the case at bar by filing a pro se complaint. In the complaint,

Cox sought the supplemental security income payments allegedly owed her deceased

son, Darrell Clay Cox, or, alternatively, the living expenses she incurred on his behalf

prior to his death.

              The Commissioner thereafter filed a motion to dismiss pursuant to Federal Rules

of Civil Procedure 12(b)(1), (2), and (6), a motion the undersigned subsequently

construed as one for summary judgment pursuant to Federal Rule of Civil Procedure 56.

See Docket Entry 10.2 In the motion, the Commissioner maintained that the federal

courts lack jurisdiction because Cox is “not an acceptable substitute party for [Darrell

Clay Cox’s] claim for [supplemental security income payments]” and there is no

evidence that “the State was a potential party of interest for having provided interim

assistance.” See Docket Entry 9 at CM/ECF 2.


                                                            
1
         A motion for summary judgment shall be granted if “the movant shows that there is no genuine dispute as 
to any material fact and the movant is entitled to judgment as a matter of law.” See Federal Rule of Civil Procedure 
56.  
 
2
         The Commissioner accompanied her motion to dismiss with several documents. The undersigned briefly 
examined  the  motion  and  could  not  determine  whether  the  documents  would  be  considered  in  making  a 
recommendation on the motion. Out of an abundance of caution, the undersigned elected to treat the motion as 
one for summary judgment pursuant to Federal Rule of Civil Procedure 56, and the parties were given an opportunity 
to present all materials pertinent to such a motion.   

                                                                    2 
 
      Cox filed a response to the motion to dismiss. In the response, she clarified that

she was not seeking the supplemental security income payments allegedly owed her son

but was instead seeking reimbursement for living expenses. She maintained that she

incurred the expenses because she was required to care for him as he suffered from

severe impairments and was unable to work.

      FACTS. The Commissioner accompanied her motion with several documents, one

of which is the Declaration of Cristina Prelle (“Prelle”). The facts outlined in Prelle’s

declaration are unrebutted, supported by the record as a whole, and establish that the

material facts are not in dispute. Those facts, as well as facts derived from the record

as a whole, are as follows:

      1. On February 29, 2016, Darrell Clay Cox filed an application for supplemental

security income payments in which he alleged that he had become disabled beginning

on December 1, 2011. See Docket Entry 9, Exhibit A at CM/ECF 13.

      2. On February 16, 2018, an Administrative Law Judge (“ALJ”) found that

although Darrell Clay Cox, a fifty-year-old man, suffered from severe impairments in

the form of bilateral leg swelling, anxiety, and post-traumatic stress disorder, Cox was

not under a disability as defined by the Social Security Act at any time since the date

of his application. See Docket Entry 9, Exhibit A at CM/ECF 13-23.

      3. Darrell Clay Cox died on February 21, 2018. See Docket Entry 9, Declaration

of Cristina Prelle at CM/ECF 3.

      4. On March 16, 2018, the Social Security Administration received a letter from

Cox, Darrell Clay Cox’s mother, appealing the ALJ’s unfavorable decision. See Docket

Entry 9, Declaration of Cristina Prelle at CM/ECF 3.


                                           3 
 
      5. In the letter, Cox represented that she was required to watch her son twenty-

four hours a day, described the many difficulties and problems she encountered doing

so, and asked that she be awarded his “back pay.” See Docket Entry 9, Exhibit A at

CM/ECF 32-33.

      6. The Appeals Council construed Cox’s letter as a request for review and, on

August 10, 2018, denied the request. See Docket Entry 9, Declaration of Cristina Prelle

at CM/ECF 3.

      7. An Administrative Appeals Judge, acting on behalf of the Appeals Council,

gave the following reason for denying the request for review:


      Social Security Administration regulations 20 CFR 416.1471(b) provide that
      the Appeals Council may dismiss a request for review where the claimant
      dies and the dismissal will not adversely affect a survivor or other
      qualified person, as those terms are defined in 20 CFR 416.542(b), who
      wishes to continue the action. However, with respect to claims for
      supplemental security income, the Appeals Council will not dismiss a
      request for review if the claimant had authorized interim assistance
      reimbursement to a State pursuant to section 1631(g) of the Social
      Security Act (20 CFR 416.1471(b)).

      The Social Security Office in Jonesboro, AR advised the Appeals Council
      that there is no survivor or other qualified person adversely affected who
      wishes to proceed with the request for review. Additionally, there is no
      evidence to indicate that [Darrell Clay Cox] authorized interim assistance
      reimbursement to a State under section 1631(g) of the Act.


See Docket Entry 9, Exhibit A at CM/ECF 41.

      8. In denying the request for review, the Appeals Council “did not provide court

rights to [Cox].” See Docket Entry 9, Exhibit A at CM/ECF 42.

      9. On August 29, 2018, Cox began the case at bar by filing a complaint on behalf

of her deceased son.


                                          4 
 
              ANALYSIS. The undersigned begins by noting that Cox is proceeding pro se. Her

pleadings therefore have been given a liberal construction. Having so construed her

pleadings, the undersigned finds that, notwithstanding her assertion to the contrary,

she is seeking the supplemental security income payments allegedly owed her son. She

is deemed not to be seeking the living expenses she incurred while caring for him or his

“back pay,” given that those amounts cannot be awarded in this type of case.

              20 C.F.R. 416.1471(b) provides, in part, that the Appeals Council may dismiss

any proceeding before it if, inter alia, the following scenario arises:


              [the claimant] die[s], there are no other parties, and [the Appeals Council
              has] no information to show that [the claimant] may have a survivor who
              may be paid benefits due to [the claimant] under [20 C.F.R.] 416.542(b)
              and who wishes to pursue the request for review, or that [the claimant]
              authorized interim assistance reimbursement to a State pursuant to
              section 1631(g) of the Act.


20 C.F.R. 416.542(b) identifies the persons who may be a “survivor who may be paid

benefits due to the claimant.” The persons include certain classes of spouses and a

“natural or adoptive parent” if the claimant was a “disabled or blind child.” See 20

C.F.R. 416.542(b)(2).3

              Ignoring the fact that Cox has not shown why the ALJ’s decision is not supported

by substantial evidence on the record as a whole, Cox is not the spouse of Darrell Clay

Cox. Although she is his mother, he was not a disabled or blind child. He was instead

fifty-years-old on the date of the ALJ’s decision. Consequently, Cox is not a “survivor

who may be paid benefits due to the claimant” and is not what the Commissioner


                                                            
3
         20 C.F.R. 416.542(b)(4) provides, in part, that no benefits may be paid to the claimant’s estate, the estate 
of the surviving spouse, the estate of a parent, or to any survivor other than those listed in 20 C.F.R. 416.542(b). 

                                                               5 
 
characterizes as “an acceptable substitute party.” Moreover, there is no evidence that

the State was a potential party of interest for having provided interim assistance. In

short, the Appeals Council could find as it did with respect to Cox’s request for review.

Darrell Clay Cox’s claim for supplemental security income payments did not survive his

death, and the federal courts lack subject matter jurisdiction in this instance.4

              RECOMMENDATION. There is no genuine dispute as to any material fact, and the

Commissioner is entitled to judgment as a matter of law. The undersigned recommends

that her motion for summary judgment be granted and this case be dismissed without

prejudice.

              DATED this 29th day of November, 2018.




                                                               ________________________________________
                                                                     UNITED STATES MAGISTRATE JUDGE




                                                            
4
          See  Eachus  on  behalf  of  Thompson  v.  Commissioner  of  the  Social  Security  Administration,  2017  WL 
3866873, at *1 (M.D.Fla. 2017), in which a district court found the following: 
 
          Plaintiff  also  asserts  a  claim  under  supplemental  security  income.  ...  Pursuant  to  42  U.S.C. 
          1383(b)(1)(A), generally a claimant’s claim for supplemental security income extinguishes upon a 
          claimant’s death. See also 20 C.F.R. § 416.542(b)(1)‐(4) (no benefits under supplemental security 
          income may be paid to an estate of a deceased claimant unless to a surviving eligible spouse or 
          eligible parent of a disabled or blind child). In this case, the Court finds that Plaintiff’s claim for 
          supplemental security income does not survive Mr. Thompson’s death. ... 
           
See  also  Hill  v.  Barnhart,  2006  WL  910010  (W.D.Va.  2006)  (“As  the  regulations  clearly  state  that  [supplemental 
security income] benefits may not be paid to a decedent’s estate or any survivor other than a surviving spouse, and 
as plaintiff has died leaving no eligible surviving spouse, plaintiff’s death renders this case moot.”) 

                                                                 6 
 
